October 22~,1963


Honorable J. W. Edgar                 Opinion No. C-166
Commissionerof Education
Texas Education Agency                Re:   In view of the three-
Austin, Texas                               year llmltetl,onset out
                                            in Article 2781, Vernon's
                                            Clvll Statutes, whether
                                            the teacher contract In
                                            question Is a valid con-
                                            tract, under the faots
                                            and circumstancesout-
Dear Dr. Edgar:                             lined.
         We quote from your letter of October 4, 1963, In which
you requested an‘oplnlon es~follows:
         "This Agency has been requested by the
    board of trustees of an Independent school
    dlstrlct to obtain en opinion from your of-
    flee on a submitted teacher contract situation.
    The Independent school district Involved does
    not now, nor In current pest years has it had
    e soholastlc population of 5,000 or more net.-
    essary to authorize issuance of teacher con-
    tracts for periods exceeding three years.
    Article 2781, Vernon's Civil Stetuteo.
          "Admlttedlg,X holds a valid teacher con-
    tract dated Deaember 8, 1961, whloh tiploys him
    foi.the period beginnl aaly 1, 1961, (for w61-
    $41962-63   and 1963-68  and terminatingJune 30,
         .
           "After having served one year (1961-62) under
     that three year contract, then In the early pert
     of its aeaond year on Deoember 4, 1962, the sahool
Dr. J. W. Edgar, page 2 (C-166 )


    board awarded him a second contract to extend
    his tierviceswith the'district, wherein lt~pur-
    ported to contract him for an additional two
    years beginning July 1, 1964 (for 1964-65 and
    1965-66) and terminatingJune 30, 1966.
         'Mr. X Is now serving as superintendentIn
    the third and last year for which he was employed
    under the first contract.
          "Currentlythe time remaining to run under
     both contracts,assuming the latter Is but an
     extension of the former, does not exceed three
     years. But on December 4, 1962, when he purport-
     edly was contrac~tedfor two additional years,
     the total time then existing to serve out both.
    'contractsexceeded three years: VIZ., the remaln-
    ~lngpart of the 1962-63 year (seven months) and
     the 1963-64 year covered In his first contract;
     the .years1964-65, 1965-66 covered in his .second
     contract.
          'In view of the three-year limitation set
        In Artlole 2781 and In the light of the
    ,~out
    decision ln.Lynch v. Crockett I.S.D., 244 S.W.2d
564 (Tex.Clv.App.1951, no writ), an opinion Is
    requested on the following submitted lnqulry:
          "Whether the teacher con&act dated December
     1962, Is e valid effective contract,under the
     facts and clrcumstancesherein outlined.


          Article 2781, Vernon's Civil Statutes, which Mntrols
the length of time the Independent school district Involvedmay
contract with e superintendent,reeds In part es follows:
          '?he Board of Trustees of.any city or.
     town or any Independent school district may
     employse superintendent,prlnolpel, teacher,
     or other executive offlaers In the sahools
     therein for a term not to exoeed three years,
     . . .I'
          The provisions of this Article prohibit any contract In
excess of three years, and It Is clear that any contract In ex-
cess of the time specified by Article 2781, Vernon's Civil Statutes,
Is void. Lynch v. Crockett Independent &ho01 District, et al.,
244 S.W.2d 5b4 (Tex.Clv.App.1951).

                           -809-
Dr. J. W. Edgar, page 3 (C-166                    )


            By entering Into the second contract on December 4,
1962, the Board of Trustees of the Coleman IndependentSchool
District contracted for a total time, on that date, ,underboth
contracts, In excess of'three years. The obvious legislative
Intent cannot thus be obviated. This they are specificallypro-
hibited from doing under the provisions of Article 2781, Ver-
non's Civil Statutes; We think that the llmltatlons contained
In this statutory provision lead to the Inevitable conclusion
that the Legislature Intended to llmlt the total time of such
employment dontracts to three years.
          We are, therefore, of the opinion that the Board of
Trustees of Coleman Independent School District exceeded their
statutory authbrlty on December 4, 1962, by entering Into the
second contract which, when taken with the first contract resulted
In a contractual obligation of the district In excess of three
years. It Is, therefore, our opinion that the December 4, 1962
contract Is void.
                                            SUMMARY
              ;:.                                                         .
         Article 2781, Vernon% Clvfl Statutes, prohibits
    the:Board of !l?usteesof an lndependent~school district
    from'contractlngwith a superintendentor teacher for
    more than three years whether one or more contracts
    are utilized.
                                                      Yours very truly,
                                                      WAGOONER .CARR
                    ’ ~~...                           Attorney Qenerel

                              ,..,.~

JB:wb:mkh                        .,
                                  "
APPROVED:'
OPINION COMMITTEE                      "~
W. V. Geppert, Chalrmin
FtiedD. Ward
Joe Trlmble
Norman Suarez                                    *z
Pat Ball&y
APPROVEDFOR THE ATTORNEY OT!XERAL_
BY: Stanton Stone              .I




                                              -810-